Exhibit 99.1 Thomson Reuters Reports First-Quarter 2011 Results · Revenue growth continues to accelerate; up 5% before currency · Underlying operating profit up 1% (8% before one-time charges) · Underlying operating profit margin was 17.2% (18.4% before one-time charges) · Adjusted earnings per share were $0.39 ($0.42 before one-time charges) vs. $0.36 in first quarter 2010 · 2011 Outlook affirmed NEW YORK, April 28, 2011– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the first quarter ended March 31, 2011. The company reported ongoing revenues of $3.2 billion, a 5% increase before currency, underlying operating profit of $556 million and an underlying operating profit margin of 17.2%. Adjusted earnings per share (EPS) were $0.39, as compared to $0.36 in the first quarter of 2010. The company incurred $39 million in one-time charges in the first quarter, which it estimates will result in savings of $40 million in 2011. These charges, and related savings, are non-integration related and result from ongoing efficiency opportunities to streamlinethe company’soperations. “I am pleased with our solid results for the first quarter,” said Thomas H. Glocer, chief executive officer of Thomson Reuters. “2011 is playing out much as we anticipated, with accelerating revenue growth which will drive expanding margins and higher cash flow as the year progresses.” “We are also focused on creating value by reallocating capital and talent to drive growth and returns across the company. Today we announced the planned divestiture of two businesses in the Markets division which, with the proceeds of the previously announced sales of BARBRI and our Scandinavian Legal and Tax & Accounting businesses, should provide approximately $1 billion for re-investment in the attractive opportunities we find in our core businesses.” “Based on our good start to the year, we are confident that we will deliver on our expectations for the full year.” Thomson Reuters Reports First-Quarter 2011 Results Page 2 of 17 Consolidated Financial Highlights Today, the company announced its intention to sell its Enterprise Risk and Portia businesses. Both of these transactions are expected to close in the second half of 2011. The information presented in this news release excludes the results from the businesses announced for disposal (BARBRI, the Scandinavian Legal and Tax & Accounting businesses and the Enterprise Risk and Portia businesses). Three Months Ended March 31, (Millions of U.S. dollars, except EPS and margin) IFRS Financial Measures Change Revenues $ $ 6 % Operating profit $ $ 23 % Diluted earnings per share (EPS) $ $ % Cash flow from operations $ $ -41 % Non-IFRS Financial Measures1 Change ChangeBefore Currency Revenues from ongoing businesses $ $ 6
